IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
v. : NO. 18-5112
CORRECTIONAL DENTAL

ASSOCIATES, et al.
ORDER

AND NOW, this 27" day of June 2019, upon considering the Motion to dismiss from
Defendants Corizon Health, Inc., Siddharth Sagreiya, MD and Sigy George, NP (ECF Doc. No.
35), no timely opposition almost five weeks later, and for reasons in the accompanying
Memorandum, it is ORDERED:

1, Defendants Corizon Health, Inc., Siddharth Sagreiya, MD and Sigy George, NP’s
Motion (ECF Doc. No. 35) is GRANTED; and,

2. We dismiss Plaintiff's claims against Corizon Health, Inc., Siddharth Sagreiya,
MD and Sigy George, NP with prejudice as Plaintiff failed to cure the deficiencies in his

amended Complaint.

 

KEARNEY, J.
